[Cite as State v. Ward, 2022-Ohio-3884.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO,                              :       JUDGES:
                                            :       Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                :       Hon. John W. Wise, J.
                                            :       Hon. Craig R. Baldwin, J.
-vs-                                        :
                                            :
KATHERINE ANN WARD,                         :       Case No. 2022CA00027
                                            :
        Defendant - Appellant               :       OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Stark County Court
                                                    of Common Pleas, Case No. 2021-
                                                    CR-2245



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   October 31, 2022



APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

KYLE L. STONE                                       D. COLEMAN BOND
Prosecuting Attorney                                116 Cleveland Avenue N.W.
Stark County, Ohio                                  Suite 600
                                                    Canton, Ohio 44702
By: TIMOTHY E. YAHNER
Assistant Prosecuting Attorney
Appellate Division
110 Central Plaza South Ste. 510
Canton, Ohio 44702-1413
Stark County, Case No. 2022CA00027                                                  2


Baldwin, J.

       {¶1}   Appellant, Katherine Ann Ward, appeals her conviction of a violation of R.C.

2925.11(A),(C)(1)(a), aggravated possession of drugs (methamphetamine), a felony of

the fifth degree. The State of Ohio is appellee.

                      STATEMENT OF THE FACTS AND THE CASE

       {¶2}   Canton police officers discovered methamphetamine and fentanyl in

vehicles owned by Ward and she conceded that she was the owner of the drugs. She

later recanted her confession regarding the fentanyl and now claims her conviction was

not supported by sufficient evidence and was against the manifest weight of the evidence.

       {¶3}   Canton police officers were dispatched to a disturbance call on October 6,

2021 at approximately 7:50 p.m. When they first arrived they did not find anyone in the

area and left, but after a second call they returned and found the appellant and another

individual. When the police cruiser arrived at the scene the other person, later identified

as Richard Tovissi, started walking away from the cruiser and Ward started walking

toward the cruiser.

       {¶4}   The officers spoke to both of the individuals at the scene. Ward claimed the

two vehicles present at the scene belong to her. The officer asked Ward for permission

to search the vehicles and ask if there were any guns inside them. Ward responded that

there were no guns in the vehicles and she granted consent to the search.

       {¶5}   During the search of one vehicle the officer discovered a bag of suspected

methamphetamine in the vehicle. At that point both Ward and Tovissi were detained and

read their Miranda rights. Ward volunteered that the drugs belonged to her. At that point
Stark County, Case No. 2022CA00027                                                 3


she was asked to work with the police department as a confidential informant in exchange

for withholding charges, but she declined to take advantage of this opportunity.

      {¶6}   The testimony at trial indicated that Tovissi had walked toward one of the

vehicles and reached inside. He denied putting any drugs in the vehicle and stated that

he was merely leaving the keys on the hood of the vehicle. The videos did not show that

there were any keys on the car. Tovissi was sweating profusely, argumentative and his

pupils were dilated, signs that the officers recognized as evidence of methamphetamine

use. The officers suspected that Tovissi planted some or all of the drugs until Ward

confessed to ownership.

      {¶7}   The officers described Ward as nervous and she admitted to using

methamphetamine. She was not sweating or combative but she did act in a way that led

one of the officers to believe that she had also been using methamphetamine. She

inappropriately laughed and joked when she claimed ownership of the methamphetamine

and her demeanor and emotional swings suggested to the officer that she was under the

influence of methamphetamine.

      {¶8}   After placing Ward in the back of the cruiser, the officers searched the

second vehicle and found a small box on the driver’s side containing fentanyl, THC wax,

pipes and scales. An officer asked Ward if she owned the box or “bindle” and she initially

claimed it. After the contents of the box was disclosed, Ward claimed that she did not own

the fentanyl that was in that container. Though she denied ownership of the fentanyl and

other contents of the box, she did not retract her admission that she owned the

methamphetamine.
Stark County, Case No. 2022CA00027                                               4


      {¶9}   The jury found Ward guilty of aggravated possession of drugs,

methamphetamine, a violation of R.C. 2925.11(A)/(C),(1)(a), and a felony of the fifth

degree, but not guilty of possession of a fentanyl-related compound. She was sentenced

to three years of community control.

      {¶10} Ward filed a timely appeal and submitted two assignments of error:

      {¶11} “I.   APPELLANT      ASSERTS      STATE(sic)     FAILED    TO    PRESENT

SUFFICIENT EVIDENCE TO SUSTAIN A CONVICTION AGAINST HER, AND THE

CONVICTION MUST BE REVERSED.”

      {¶12} “II. APPELLANT ASSERTS HER CONVICTION WAS NOT SUPPORTED

BY THE MANIFEST WEIGHT OF THE EVIDENCE PRESENTED, AND MUST BE

REVERSED.”

                               STANDARD OF REVIEW

      {¶13} Ward contends that her conviction is not supported by sufficient evidence

and is against the manifest weight of the evidence. Sufficiency of the evidence and

manifest weight of the evidence are separate and distinct legal standards. State v.

Thompkins, 78 Ohio St.3d 380, 386–87, 678 N.E.2d 541 (1997). Essentially, sufficiency

is a test of adequacy. Id. A sufficiency of the evidence standard requires the appellate

court to examine the evidence admitted at trial, in the light most favorable to the

prosecution, to determine whether such evidence, if believed, would convince the

average mind of the defendant's guilt beyond a reasonable doubt. State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492, 494, syllabus, paragraph 2.

      {¶14} In contrast to the sufficiency of the evidence analysis, when reviewing a

weight of the evidence argument, the appellate court reviews the entire record, weighing
Stark County, Case No. 2022CA00027                                                     5


the evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts of evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered. Thompkins at 387.

                                      ANALYSIS

      {¶15} Ward was convicted of a violation of R.C. 2925.11(A)/(C)(1)(a) which states:

      No person shall knowingly obtain, possess, or use a controlled substance

      or a controlled substance analog.

      **

      (C) Whoever violates division (A) of this section is guilty of one of the

      following:

      (1)    If the drug involved in the violation is a compound, mixture,

      preparation, or substance included in schedule I or II, with the exception of

      marihuana, cocaine, L.S.D., heroin, any fentanyl-related compound,

      hashish, and any controlled substance analog, whoever violates division (A)

      of this section is guilty of aggravated possession of drugs. The penalty for

      the offense shall be determined as follows:

      (a)    Except as otherwise provided in division (C)(1)(b), (c), (d), or (e) of

      this section, aggravated possession of drugs is a felony of the fifth degree,

      and division (B) of section 2929.13 of the Revised Code applies in

      determining whether to impose a prison term on the offender.

      {¶16} Ward does not dispute that possession of the substance found in her

vehicle, methamphetamine, is prohibited by the statute, nor does she dispute the state’s
Stark County, Case No. 2022CA00027                                                  6


conclusion that the substance was methamphetamine. She contends the record lacks

sufficient evidence to establish that she possessed the methamphetamine.

       {¶17} “ “Possess” or “possession” means having control over a thing or substance,

but may not be inferred solely from mere access to the thing or substance through

ownership or occupation of the premises upon which the thing or substance is found.”

R.C. 2925.01(K). Possession may be actual or constructive. State v. Butler (1989), 42

Ohio St.3d 174, 176, 538 N.E.2d 98. Constructive possession occurs when a person

knowingly exercises dominion or control over the item, even without physical possession.

State v. Hankerson (1982), 70 Ohio St.2d 87, 434 N.E.2d 1362, syllabus. More than just

a person's presence in the vicinity of the item is necessary to prove constructive

possession. See State v. Haynes (1971), 25 Ohio St.2d 264, 267 N.E.2d 787, paragraph

two of syllabus. Rather, additional circumstances, such as the close proximity of the item

and its ready availability, support the conclusion of constructive possession. State v.

Riley, 9th Dist. No. 20618, 2001-Ohio-1785. A defendant's “possession of the keys to the

automobile is a strong indication of control over the automobile and all things found in or

upon the automobile.” Furthermore, when “one is found to be the driver of a car in which

drugs are within easy access of the driver, constructive possession will be established.”

State v. Miller (July 27, 1999), 4th Dist. No. 98-CA-2467, quoting State v. Kurtz (Oct. 27,

1998), 10th Dist. No. 98AP-210.

       {¶18} Likewise, a jury can properly conclude that a defendant who exercises

dominion and control over an automobile also exercises dominion and control over illegal

drugs found in the automobile. State v. Smith, 162 Ohio App.3d 208, 2005-Ohio-3579, at

¶ 23-28; State v. Trembly (2000), 137 Ohio App.3d 134, 141.
Stark County, Case No. 2022CA00027                                                7


       {¶19} The officers arrived at the scene of the reported disturbance and found

Ward and Tovissi, both exhibiting what they perceived as signs of methamphetamine use.

Ward claimed ownership and control of the two vehicles found at the scene, was

apparently homeless and living in the vehicles, and consented to the search that resulted

in the discovery of the methamphetamine. She repeatedly claimed the methamphetamine

and admitted that she used methamphetamine. We find that this evidence, if believed,

would convince the average mind that Ward possessed the methamphetamine beyond a

reasonable doubt.

       {¶20} We find that there was sufficient evidence to support the conviction of Ward

for possession of methamphetamine. Further, after a careful review of the record and the

arguments, we find that the jury did not lose its way or create a manifest miscarriage of

justice. Ward repeatedly admitted ownership and possession of the methamphetamine

and the jury accepted her initial confession as the more credible. We find no reason to

question the holding of the jury.

       {¶21} Ward’s first and second assignments of error are denied.
Stark County, Case No. 2022CA00027                                          8


      {¶22} The judgment of the Stark County Court of Common Pleas is affirmed.

By: Baldwin, J.

Gwin, P.J. and

Wise, John, J. concur.